Citation Nr: 0013291	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left little finger.

2.  Entitlement to service connection for residuals of a 
laceration of the right arm.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for epididymitis of the 
left testicle.

5.  Entitlement to service connection for left varicocele.

6.  Entitlement to an initial rating in excess of 10 percent 
for a digestive disorder with heartburn recognized as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
November 1994.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas.  A hearing was held 
before the undersigned Member of the Board, sitting in North 
Little Rock, in March 2000.

The claim for entitlement to an initial rating in excess of 
10 percent for a digestive disorder with heartburn recognized 
as due to an undiagnosed illness is discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current disability as a result of a laceration 
of the left little finger or a laceration of the right arm.

2.  No competent evidence has been received to show that 
there is a nexus between migraine headaches and service, 
epididymitis of the left testicle and service, or left 
varicocele and service.

3.  The claims for service connection are not plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a laceration of the left little finger, residuals of a 
laceration of the right arm, migraine headaches, epididymitis 
of the left testicle, and left varicocele are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a laceration of the left little finger, 
residuals of a laceration of the right arm, migraine 
headaches, epididymitis of the left testicle, and left 
varicocele.

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Alternatively, the third Caluza element 
can be satisfied by evidence of a chronic disease in service 
or, in the absence thereof, by continuity of symptomatology 
after service, as long as there is still medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

It should be noted that a veteran may also establish a well-
grounded claim for service connection under the chronicity 
provision of 38 C.F.R. § 3.303(b) (1999), which is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Board has reviewed all the evidence of record.  The Board 
notes that the veteran's service medical records are not of 
record.  The record reflects that the National Personnel 
Records Center (NPRC) and the VA Service Medical Records 
Center (SMRC) in St. Louis, Missouri have been contacted 
repeatedly in numerous attempts to develop the service 
medical records.  However, the NPRC and the VA SMRC have 
consistently responded that there are no service medical 
records pertaining to the veteran at those facilities.  The 
veteran was requested to provide any service medical records 
he has in his possession; however, he did not submit any 
service medical records.  The veteran was also advised that 
he could submit alternate forms of evidence to support his 
contention that he suffered from and received treatment for 
his claimed disabilities during service.  In fact, he 
provided one statement from an individual who reported that 
he had served with the veteran and that "[a]fter our return 
from the [Persian] Gulf [the veteran] started complaining of 
headaches that got more often and more severe."

Thus, the Board finds that the search for the veteran's 
service medical records was reasonably exhaustive.  As there 
is no evidence or indication of the existence of any other 
sources which might provide information that would help to 
find any missing service medical records, the Board finds 
that further efforts to develop the service medical records 
are not justified.  Regardless, the Board notes that 
"reasonable efforts" to develop the service medical records 
are "part of the VA's affirmative duties under 38 U.S.C.A. 
§ 5107(a) [the duty to assist]".  Hayre v. West, 188 F.3d 
1327, 1331 (Fed. Cir. 1999) (citations omitted).  As the 
Board finds that the veteran's claims for service connection 
are not well-grounded, there is no duty to assist the veteran 
in developing the service medical records.  See Epps v. 
Gober, 126 F.3d at 1467-68.

The Board finds that the veteran's claims for service 
connection for residuals of a laceration of the left little 
finger or of a laceration of the right arm are not well-
grounded as the record contains no competent evidence of a 
current disability involving the finger or arm lacerations.  
An October 1996 VA examination report found well-healed scars 
of the left little finger and the right arm with no 
tenderness and no limitation of function.  The diagnoses 
included "[l]aceration left small finger dorsum, healed, two 
centimeters in length without compromise to activity" and 
"[l]aceration of the right arm, dorsum mid portion, 
approximately five centimeters in length [by] one-half 
centimeters wide [with] no recognized involvement of the deep 
tissues."

VA treatment records from July 1996 to June 1998 have been 
reviewed, and they show no complaint, treatment, or diagnosis 
referable to the left little finger or right arm lacerations.  
During his June 1998 hearing before RO personnel the veteran 
was asked to "describe the disability today to your little 
finger."  He responded, "None."  His response was followed 
up by the question, "No restrictions on flexibility, or 
anything?"  His response was, "No restrictions."  He gave 
the same response when asked about the scar on his arm.  
During his March 2000 hearing before the undersigned, the 
veteran reported that he had not sought treatment after 
service for his finger or arm.  He also reiterated that there 
were no problems arising from his previous lacerations of the 
left little finger and right forearm.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") affirmed the Board's 
denial of service connection for postoperative residuals of a 
left inguinal hernia repair on the basis that the claim was 
not well-grounded because there was no evidence of a current 
disability.  In response to the argument that a scar alone 
satisfied the requirement of a current disability, the Court 
stated that "a scar is not a chronic disease" and that even 
if a scar was considered to be a chronic condition, "a scar 
is not a compensable condition unless the veteran experiences 
some complications with the scar."  Chelte, 10 Vet. App. at 
271-72 (citing 38 C.F.R. § 4.118).

The case at hand is nearly identical to the facts of the 
Chelte case.  As regards his left little finger and right 
arm, while the evidence does show the veteran has scars, 
there is no evidence of any complications with the scars.  No 
current disability was found on VA examination, and the 
veteran has repeatedly denied any disability resulting from 
his left little finger and right arm lacerations.  
Accordingly, the Board must find the claims to be not well 
grounded.

As regards the veteran's claims for service connection for 
migraine headaches, epididymitis of the left testicle, and 
left varicocele, the Board finds that these claims are not 
well-grounded as the record contains no competent evidence of 
a nexus between those disabilities and service.  There are no 
medical opinions or other competent evidence contained in any 
of the veteran's post-service medical records relating any of 
these claimed disorders to his period of military service.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Accordingly, 
the Board must find the claims to be not well grounded as 
they are not plausible, even if they would have been treated 
in service.

In written statements and in his hearing testimony, the 
veteran reported that his current migraine headaches, 
epididymitis of the left testicle, and left varicocele are 
linked to service.  However, the only nexus evidence of 
record is the veteran's lay statements and hearing testimony.  
Because the veteran is a layperson with no medical training 
or expertise, his contentions standing alone do not 
constitute competent medical evidence of a nexus between a 
current disability and service.  See Espiritu v. Derwinski, 2 
Vet-App. 492, 494-5 (1992).  Lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.

The veteran has not submitted competent medical evidence 
establishing that he currently has disabling residuals of a 
laceration of the left little finger or of a laceration of 
the right arm.  In addition, he has not submitted competent 
medical evidence to show that there is a nexus between 
migraine headaches, epididymitis of the left testicle, and 
left varicocele and his military service or an event in 
service.  

On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  The veteran has been advised of his 
right to submit medical records in support of these claims.  
At his hearing before the undersigned in March 2000, and 
based on his testimony, it was evident that he knows what 
type of evidence is needed to establish the benefits that he 
seeks.   In any event, nothing in the record suggests the 
existence of any additional evidence that might well ground 
these claims.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  As the record currently stands, it is not 
shown that additional relevant evidence exists that has not 
already been associated with the claims file.

Accordingly, the Board must deny the veteran's claims of 
service connection as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).



ORDER

The claims of entitlement to service connection for residuals 
of a laceration of the left little finger, residuals of a 
laceration of the right arm, migraine headaches, epididymitis 
of the left testicle, and left varicocele are denied.


REMAND

The veteran contends, in substance, that his service-
connected digestive disorder with heartburn is more severe 
than the current disability evaluation suggests; therefore, 
he believes that an evaluation in excess of 10 percent is 
warranted.

The RO previously framed this issue as a claim for an 
increased rating.  However, the Court has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
entitlement to an increased original rating as set forth on 
the title page hereinabove.

During the March 2000 hearing, the veteran testified that he 
had been under continuous treatment at the Little Rock VA 
Medical Center.  However, the most recent treatment records 
from that facility are dated in June 1998; therefore, any 
more recent treatment records should be developed.  In 
addition, the veteran's last VA examination was in October 
1996.  At that time, he was diagnosed with symptomatic 
heartburn, but no disease was found.  Since that time, VA 
treatment records show diagnoses of peptic ulcer disease, 
gastroesophageal reflux, and gastroesophageal reflux disease.  
An April 1998 esophagogastroduodenoscopy also reveals a small 
hiatal hernia in the esophagus.  The Board finds since 
potentially relevant medical records have not been obtained 
by the RO, it is advisable to afford the veteran another 
examination after the records are obtained in order to assess 
the severity of his service-connected digestive disorder with 
heartburn.

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claim and that his failure to report for the examination may 
result in his claim for increase being disallowed.  38 C.F.R. 
§ 3.655(b) (1999).  The veteran is further advised that the 
duty to assist is not a "not always a one-way street".  He 
should assist the RO, to the extent possible, in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should ask the veteran to 
provide a list with the names of all 
private doctors and/or government or 
private health care facilities where he 
has been treated for his digestive 
disorder since the last VA examination of 
1996.  The RO should obtain all medical 
records from all the sources reported by 
the veteran.  The Board is particularly 
interested in all the records of the 
treatment afforded to the veteran at the 
Little Rock VA Medical Center.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed of the 
negative results and afforded an 
opportunity to obtain the records.  The 
veteran and his representative are advised 
of the veteran's responsibility to submit 
evidence in support of his claim.  
38 C.F.R. §  3.159(c).  All the records 
obtained should be made part of the claims 
folder.

2.  The RO should schedule the veteran 
for a VA compensation examination limited 
to determine the extent and severity of 
his gastrointestinal disorder(s). The 
entire claims folder should be forwarded 
to the examining physician for review in 
connection with the examination.   All 
tests and X-rays deemed necessary by the 
physician should be conducted and the 
examiner should review the results of any 
testing prior to the completion of the 
report. In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the examiner is 
advised to address all the functional 
impairment resulting from the veteran's 
digestive disability in connection with 
the criteria set forth by the Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4.  To this end, the examiner should 
address the degree of impairment, which 
specifically correspond to the criteria 
listed in the Rating Schedule applicable 
to this disability.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner 
should fully describe the nature and 
severity of the service-connected 
digestive disorder with heartburn to 
include any limitation on employment 
imposed by the service-connected 
digestive disorder with heartburn.  It is 
also requested that the examining 
physician provide an opinion as to the 
most probable etiology and date of onset 
of any other existing gastrointestinal 
disorder(s) for which service connection 
has not been granted, including peptic 
ulcer disease, gastroesophageal reflux 
disease, and hiatal hernia, and more 
specifically, whether those disorders are 
attributed to, or part of the service-
connected digestive disorder with 
heartburn.  If they cannot be 
disassociated the physician should 
clearly indicate so in the report.  
Complete medical rationale for these 
opinions should be provided.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder. 

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is in complete 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should then consider all 
additional information obtained as a 
result of this remand and readjudicate 
the veteran's claim for an increased 
rating, with consideration of all 
applicable laws and regulations  
including the applicability of "staged" 
ratings.  See Fenderson, 12 Vet. App. at 
119..  Any issue that is found to be 
inextricably intertwined should be 
properly adjudicated.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule, if applicable.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991). 

5.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

6.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

Thereafter, if the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto. Then, the entire claims 
folder, if in order, should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  

The purpose of this REMAND is to obtain additional 
information. The Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



